After a careful consideration of the motions for a rehearing in this case by both of the appellants, we are of opinion that our decision is right. We have had less difficulty about the liability of the railroad company than that of the sleeping car company; but we are of the opinion that, when the latter company sold the ticket to the appellee, there was an immediate undertaking on his part, by reason of the arrangement between it and the railroad company, that the railroad company would not wrongfully interfere with appellee's right to a continuous passage through to his destination in the sleeping car.
Both motions are overruled.                   Rehearing denied. *Page 511